Exhibit 10.3




STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made and entered into as of July
27, 2011 (“Execution Date”), by and between PositiveID Corporation, a Delaware
corporation (“Company”), and  Ironridge Global Technology, a division of
Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”).

Recitals

A.

The parties desire that, upon the terms and subject to the conditions herein,
Purchaser will purchase $10 million of Company’s securities at a premium to
current market price, consisting of:

i.

$4 million in shares of redeemable Series G Preferred Stock, convertible into
shares of Common Stock at a price per share equal to the higher of (a) $0.50 and
(b) 130% of the Closing Price of the Common Stock on the Trading Day immediately
preceding each Announcement Date; and

ii.

$5.75 million in shares of Common Stock, at a price per share equal to 102% of
the Closing Price of the Common Stock on the Trading Day immediately preceding
each Announcement Date.

B.

The offer and sale of the Shares provided for herein are being made pursuant to
exemptions from registration under Section 4(2) of the Act as a transaction by
an issuer not involving any public offering, and a private placement of
restricted securities pursuant to Rule 506 of Regulation D promulgated under the
Act.

C.

The Obligation Shares and Conversion Shares to be purchased by Purchaser will be
registered for resale pursuant to a Registration Statement on Form S-1 to be
filed with the Commission.

Agreement

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:

I.

Definitions.  In addition to the terms defined elsewhere in this Agreement and
the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached as
Exhibit 1, incorporated herein by reference.

II.

Purchase and Sale.

A.

Agreement to Purchase.  Subject to the terms and conditions herein and the
satisfaction of the conditions to each Closing set forth in this Section II:

1.

Preferred Shares.  Company will sell to Purchaser for the aggregate sum of
US$4,000,000.00 (“Purchase Amount”), and Purchaser hereby agrees to purchase
from Company shares of Series G Preferred Stock (“Preferred Shares”), at a price
of $1,000.00 per Preferred Share, to be paid in cash by wire transfer of
immediately available funds, in accordance with Section II.C.6 hereof.  Company
may not sell fractional Preferred Shares.

2.

Additional Purchase Obligation.  Purchaser will also have an additional
obligation (“Obligation”) to purchase from Company, and Company will sell to
Purchaser for the aggregate sum of US$5,750,000.00 (“Obligation Amount”), an
aggregate number of shares of Common Stock of Company (“Obligation Shares”)
equal to the Purchase Amount, at a price per Share equal to 102% of the Closing
Price of the Common Stock on the Trading Day immediately preceding each
Announcement Date (“Share Price”), to be paid in accordance with Section II.C.5
hereof.

3.

Issuance.  Company will issue and deliver to Purchaser the Shares as provided
herein.

B.

Effectiveness of Agreement.  

1.

Effectiveness.  This Agreement will be effective when it has been duly executed
by both Purchaser and Company, and the other conditions to effectiveness set
forth in Section II.B.2 have been met.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
1




--------------------------------------------------------------------------------




2.

Conditions to Effectiveness.  As a condition precedent to effectiveness of this
Agreement, all of the following conditions will have been satisfied:

a.

The following documents will have been delivered to Purchaser:

i.

This Agreement, executed by Company;

ii.

A Secretary’s Certificate, certifying as to and attaching copies of:  (1) the
resolutions of Company’s board of directors authorizing this Agreement and the
Transaction Documents, and the transactions contemplated hereby and thereby, (2)
Company’s current Certificate of Incorporation, and (3) Company’s current
Bylaws;

iii.

Executed Transfer Agent Instructions, in the form attached hereto as Exhibit 4;
 

iv.

The Certificate of Designations, executed by Company, filed and accepted by the
Secretary of State of the State of Delaware; and

v.

The Opinion executed by Company’s counsel;

b.

Company has an effective Registration Statement permitting the lawful resale of
all issuable Obligation Shares issuable upon exercise of the Obligation and
Conversion Shares issuable upon conversion of the Preferred Shares; and any
required post-effective amendment or prospectus supplement has been filed with
the Commission and delivered to Purchaser;

c.

The representations and warranties of Company in this Agreement will be true and
correct in all material respects and Company will have delivered an Officer’s
Closing Certificate to such effect to Purchaser, signed by an officer of
Company; and

d.

Any Required Approval has been obtained.

C.

Purchase Closings.  

1.

Disclosure Date and Notices.  Subject to the Ownership Limitation, the Purchase
Amount, the Obligation Amount, and the other conditions and limitations set
forth in this Agreement, at any time on or after the Trading Day by which the
Company has widely publicly disclosed prior to 8:30 a.m. Eastern time all
material terms of the Transaction Documents and the transactions contemplated
thereby, in accordance with Regulation FD (“Disclosure Date”), Company may, in
its sole and absolute discretion, elect to give written notice to Purchaser
(“Notice”) of Company’s election to sell 400 Preferred Shares to Purchaser.  The
Notice will be delivered by fax or electronic mail, with confirming copy by
overnight carrier.  A Notice delivered after 8:30 a.m. Eastern time on any
Trading Day, or at any time on a non-Trading Day, will be deemed delivered on
the next Trading Day.  Purchaser will acknowledge the Notice by delivering a
written acknowledgement to Company, providing delivery instructions for the
Preferred Shares and the additional Obligation Shares.  

2.

Conditions Precedent.  The right of Company to deliver a Notice is subject to
the satisfaction, on the date of delivery of such Notice, of each of the
following conditions, and Company will certify to Purchaser in the Notice that
each such condition precedent has been satisfied:

a.

The Common Stock will be listed for and currently trading on the Trading Market,
and there is no notice of any suspension or delisting with respect the trading
of the shares of Common Stock on such Trading Market ;

b.

The representations and warranties of Company set forth in this Agreement are
true and correct in all material respects as if made on such date;

c.

No default has occurred under this Agreement or any other agreement between
Company and Purchaser ;





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
2




--------------------------------------------------------------------------------




d.

There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in this Agreement or any other
Transaction Document, or requiring any consent or approval which will not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be in progress, pending or,
to Company’s knowledge threatened, by any person, other than Purchaser or any
Affiliate of Purchaser, that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

e.

Any prior Shares have been timely delivered in accordance with their respective
Notice;

f.

All issued and issuable Obligation Shares are DWAC Shares, are DTC eligible, and
can be immediately converted into electronic form without restriction on resale;

g.

Company is in compliance with all requirements to maintain listing on the
Trading Market (except those specifically set forth in the Public Reports);

h.

The Registration Statement is effective, and no stop order has been issued by
the Commission ;

i.

Company has a sufficient number of duly authorized shares of Common Stock
reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents, including without limitation
all Obligation Shares and all Conversion Shares issuable upon conversion of the
Preferred Shares .

j.

The aggregate number of Obligation Shares issuable upon exercise of the portion
of the Obligation , when aggregated with all other shares of Common Stock deemed
beneficially owned by Purchaser, would not result in Purchaser exceeding the
Ownership Limitation.

3.

Restrictions.  

a.

Authorized Shares.  Company may only deliver a Notice to the extent that the
total number of authorized and unreserved shares of Preferred Shares and Common
Stock are sufficient to cover the number of (i) Preferred Shares issuable in
exchange for the Purchase Amount, (ii) Obligation Shares issuable in exchange
for the Obligation, and (iii) Conversion Shares issuable upon conversion of the
Preferred Shares to Common Shares, respectively.

b.

Limitation on Beneficial Ownership.  Company may only deliver a Notice to the
extent that the total number of Obligation Shares, aggregated with all other
shares of Common Stock and other voting securities then owned or deemed
beneficially owned by Purchaser, would result in Purchaser being deemed the
beneficial owner of no more than 9.99% of all of such Common Stock and other
voting securities as would be outstanding on the date of exercise, with such
ownership percentage determined in accordance with Section 13(d) of the Exchange
Act (“Ownership Limitation”).  

4.

Announcement Dates and Purchases.  Upon delivery of a Notice to Purchaser prior
to 8:30 a.m. Eastern time on a Trading Day (“Announcement Date”), $400,000 of
the Purchase Amount will be deemed due and $575,000 of the Obligation Amount
will be automatically exercised, and Purchaser will immediately:  (a) purchase
400 Preferred Shares with an aggregate value equal to such portion of the
Purchase Amount, which Preferred Shares will have a Conversion Price equal to
the higher of (i) $0.50 and (ii) 130% of the Closing Price of the Common Stock
on the Trading Day immediately preceding such Announcement Date; and (b) satisfy
the corresponding portion of the Obligation by purchasing that number of
Obligation Shares with an aggregate value equal to $575,000 of the Obligation
Amount, at a Share Price equal to 102% of the Closing Price of the Common Stock
on the Trading Day immediately preceding such Announcement Date.  

5.

Obligation Shares.  Company will deliver the Obligation Shares on the
Announcement Date, time being of the essence, pursuant to the account
instructions provided by Purchaser.  Purchaser will make payment for the
Obligation Shares, at its option, (a) in cash by wire transfer of immediately
available funds on the Announcement Date, or (b) by issuing and delivering to
Company a promissory note in the form attached hereto as Exhibit 2, sent on the
Announcement Date by overnight carrier with a confirming copy by fax or
electronic mail.  During the time any such note is outstanding, Purchaser may
transfer the Preferred Shares only with the prior written consent of Company.
 Company may not issue another Notice until after the Preferred Closing has
occurred.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
3




--------------------------------------------------------------------------------




6.

Closing Dates.  At 5:00 p.m. Eastern time on the date that is the later of (a)
15 Trading Days following, but not counting, each Announcement Date, and (b) the
Trading Day immediately following the number of consecutive trading days for an
aggregate trading volume (number of shares of Common Stock traded multiplied by
the VWAP) of $1.2 million to trade on the Trading Market during normal trading
hours, as reported by Bloomberg (each, a “Closing Date”), (x) Purchaser will
purchase and make payment for the Preferred Shares, in cash by wire transfer of
immediately available funds to an account designated by Company, and (y) Company
will deliver the Preferred Shares to Purchaser by reputable overnight courier
promptly upon receipt of such funds, (each, a “Preferred Closing”).  Provided,
however, that if the Obligation Shares issuable to Purchaser upon automatic
exercise of the Obligation were not credited to Purchaser’s account with DTC as
DWAC Shares by 9:30 a.m. Eastern time on the Trading Day after the Announcement
Date, then the Closing Date will be extended by one Trading Day for each Trading
Day, or portion thereof, that such timely credit of DWAC Shares was not made.  

7.

Conditions to Preferred Closings.  Notwithstanding any other provision, as a
condition precedent to each Preferred Closing, all of the following conditions
will have been satisfied:

a.

The Registration Statement has remained effective, and no stop order has been
issued by the Commission;

b.

The Common Stock has been trading on the same or higher Trading Market on and
since the Announcement Date, trading has not been suspended, and Company is in
compliance with all requirements to maintain such listing;

c.

No uncured event of default exists under any Transaction Document or any other
agreement between Company and Purchaser;

d.

The representations and warranties of Company in this Agreement will be true and
correct in all material respects;

e.

All Shares will have been timely delivered to Purchaser in accordance with any
contractual requirements, time being of the essence;

f.

Company has delivered to Purchaser an Opinion and Officer’s Closing Certificate,
each updated as of the Preferred Closing;

g.

All documents, instruments and other writings required to be delivered by
Company to Purchaser pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been delivered;
and

h.

The trading price of the Common Stock has not fallen below 70% of the Closing
Price on the Trading Day immediately preceding the applicable Announcement Date.

8.

Notwithstanding Section 7(h) above, in the event the trading price of the Common
Stock has fallen below 70% of the Closing Price on the Trading Day immediately
preceding any applicable Announcement Date, the Purchaser will return to Company
any remaining Common Stock under that respective Notice and purchase the pro
rata number of Preferred Shares based on the Common Stock unreturned.

III.

Termination of Agreement.

A.

Automatic Termination.  This Agreement will automatically terminate upon the
occurrence of any of the following:

1.

If, at any time, either Company or any director or executive officer of Company
has engaged in a transaction or conduct related to Company that has resulted in
(a) a Commission enforcement action, including without limitation such director
or executive officer being sanctioned by the Commission, or (b) a civil judgment
or criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;

2.

If a Delisting Event lasts for an aggregate of more than 20 Trading Days;

3.

If at any time Company has filed for or is subject to any bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors instituted
by or against Company or any Subsidiary of Company;





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
4




--------------------------------------------------------------------------------




4.

Company is in material breach or default of this Agreement, any Transaction
Document, or any agreement with Purchaser or any Affiliate of Purchaser,
following 30 days written notice and opportunity to cure; and

5.

Upon the occurrence of a Fundamental Transaction

B.

Company Termination.  Company may at any time prior to a Notice in its sole
discretion terminate this Agreement by providing 30 days written notice to
Purchaser.

C.

Effect of Termination. Except as otherwise provided herein, the termination of
this Agreement will have no effect on any Shares or DWAC Shares previously
issued, delivered or credited, or on any then-existing rights of any holder
thereof or any promissory note issued in accordance with Section II.C.5 hereof.
 Notwithstanding any other provision of this Agreement, all fees paid to
Purchaser or Purchaser’s counsel are non-refundable.  

IV.

Representations and Warranties.

A.

Representations Regarding Transaction.  Except as set forth in the corresponding
section of the Disclosure Schedules, if any, which will be deemed a part hereof
and which will not contain any material non-public information, Company hereby
represents and warrants to, and as applicable covenants with, Purchaser as of
each Closing:

1.

Organization and Qualification.  Each of Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Each of Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

2.

Authorization; Enforcement.  Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder.  The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations.  Each of the Transaction
Documents has been, or upon delivery will be, duly executed by Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except (a) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.  Neither Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter documents.

3.

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Company or a Subsidiary is
bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
5




--------------------------------------------------------------------------------




4.

Litigation.  T here is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of Company, threatened against or
affecting Company, any Subsidiary or any of their respective properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an
“Action”), which could adversely affect or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Company or any Subsidiary
under the Exchange Act or the Act.

5.

Filings, Consents and Approvals.  Neither Company nor any Subsidiary is required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.

6.

Issuance of Shares.  The Shares are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.
 Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Shares at least equal to the number of
Shares which could be issued pursuant to the terms of the Transaction Documents.

7.

Registration Statements and Prospectuses.

a.

Company has not, directly or indirectly, used or referred to any “free writing
prospectus” as defined in Rule 405 under the Act, except in compliance with
Rules 164 and 433 under the Act.

b.

Company is not an “ineligible issuer” as defined in Rule 405 under the Act as of
the eligibility determination date for purposes of Rules 164 and 433 under the
Act with respect to the offering of the Obligation Shares and Conversion Shares
contemplated by any Registration Statement filed or to be filed, without taking
into account any determination by the Commission pursuant to Rule 405 under the
Act that it is not necessary under the circumstances that Company be considered
an “ineligible issuer.”

8.

Disclosure; Non-Public Information.  Except with respect to the information that
will be, and to the extent that it actually is timely publicly disclosed by
Company pursuant to Section II.B.2, and notwithstanding any other provision in
this Agreement or the other Transaction Documents, neither Company nor any other
Person acting on its behalf has provided Purchaser or its agents or counsel with
any information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Disclosure Schedules hereto.  No information contained in the Disclosure
Schedules constitutes material non-public information.  There is no adverse
material information regarding Company that has not been publicly disclosed
prior to the Execution Date.  Company understands and confirms that Purchaser
will rely on the foregoing representations and covenants in effecting
transactions in securities of Company.  All disclosure provided to Purchaser
regarding Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

9.

No Integrated Offering.   Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.

10.

Financial Condition.    Based on the financial condition of Company as of the
date of the Disclosure Date:  (a) the fair saleable market value of Company’s
assets exceeds the amount that will be required to be paid on or in respect of
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (b) Company’s assets do not constitute unreasonably
small capital to carry on its business for the current fiscal year as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
Company, and projected capital requirements and capital availability thereof;
and (c) the current cash flow of Company, together with the proceeds Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid.  Company does
not intend to incur debts beyond its ability to pay such debts as they mature,
taking into account the timing and amounts of cash to be payable on or in
respect of its debt.  Company has no knowledge of any facts or circumstances,
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the date of the Disclosure Date.  The Public Reports set forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of Company or
any Subsidiary, or for which Company or any Subsidiary has commitments.  Neither
Company nor any Subsidiary is in default with respect to any Indebtedness.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
6




--------------------------------------------------------------------------------




11.

Section 5 Compliance.  No representation or warranty or other statement made by
Company in the Transaction Documents contains any untrue statement or omits to
state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.  Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

12.

Investment Company.  Company is not, and is not an Affiliate of, and immediately
after receipt of payment for the Shares, will not be or be an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  Company will conduct its business in a manner so that it will not
become subject to the Investment Company Act.

B.

Representations Regarding Company.  Except as set forth in any current or future
Public Reports or under the corresponding section of the Disclosure Schedules,
if any, which will be deemed a part hereof and which will not contain any
material non-public information, Company hereby represents and warrants to, and
as applicable covenants with, Purchaser as of each Closing:

1.

Capitalization.  The capitalization of Company is as described in Company’s most
recently filed Public Report and Company has not issued any capital stock since
such filing.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents which has not been waived or
satisfied.  Except as a result of the purchase and sale of the Shares, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock.  The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Purchaser, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities.  All of the outstanding shares
of capital stock of Company are validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.  
No further approval or authorization of any stockholder, the Board of Directors
of Company or others is required for the issuance and sale of the Shares.  There
are no stockholders agreements, voting agreements or other similar agreements
with respect to Company’s capital stock to which Company is a party or, to the
knowledge of Company, between or among any of Company’s stockholders.

2.

Subsidiaries.  All of the direct and indirect subsidiaries of Company are set
forth in the corresponding section of the Disclosure Schedules.   Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary, and all of such directly or indirectly owned capital stock or
other equity interests are owned free and clear of any Liens.  A ll the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

3.

Public Reports; Financial Statements.   Company has filed all required Public
Reports for the one year preceding the Execution Date.   As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of Company
included in the Public Reports, as amended, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Company and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

4.

Material Changes.  Since the date of the latest audited financial statements
included within the Public Reports, except as specifically disclosed in the
Public Reports, (a) there has been no event, occurrence or development that has
had, or that could reasonably be expected to result in, a Material Adverse
Effect, (b) Company has not incurred any liabilities (contingent or otherwise)
other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (ii) liabilities not
required to be reflected in Company’s financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, (c) Company has
not altered its method of accounting, (d) Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (e) Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company equity
incentive plans.  Company does not have pending before the Commission any
request for confidential treatment of information.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
7




--------------------------------------------------------------------------------




5.

Litigation.  There is no Action which could reasonably be expected to result in
a Material Adverse Effect.  Neither Company nor any Subsidiary, nor to the
knowledge of Company any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of Company, there is not pending or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company.

6.

Labor Relations.   No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.

7.

Compliance.   Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.

8.

Regulatory Permits.  Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

9.

Title to Assets.  Company and each Subsidiary have good and marketable title in
fee simple to all real property owned by them that is material to the business
of Company and each Subsidiary and good and marketable title in all personal
property owned by them that is material to the business of Company and each
Subsidiary, in each case free and clear of all Liens, except for Liens that do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Company and each
Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.

10.

Patents and Trademarks.   Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, “Intellectual Property Rights”).  Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.

11.

Insurance.  Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which Company and each Subsidiary
are engaged, including but not limited to directors and officers insurance
coverage at least equal to the Purchase Amount.  To Company’s knowledge, such
insurance contracts and policies are accurate and complete in all material
respects.  Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

12.

Transactions With Affiliates and Employees.  Except as set forth in the Public
Reports, none of the officers or directors of Company and, to the knowledge of
Company, none of the employees of Company is presently a party to any
transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
8




--------------------------------------------------------------------------------




13.

Sarbanes-Oxley; Internal Accounting Controls.  Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002, which are applicable to
it as of the date of the Disclosure Date.  Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date.  Since such
date, there have been no significant changes in Company’s internal accounting
controls or its disclosure controls and procedures or, to Company’s knowledge,
in other factors that could materially affect Company’s internal accounting
controls or its disclosure controls and procedures.

14.

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  Purchaser will have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this section that may be due in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents.

15.

Registration Rights.  No Person has any right to cause Company to effect the
registration under the Act of any securities of Company.

16.

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12 of the Exchange Act, and Company has taken no action designed to,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has Company received
any notification that the Commission is contemplating terminating such
registration.  Company has not, in the 12 months preceding the Execution Date,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Company is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with all such listing and maintenance requirements.

17.

Application of Takeover Protections.  Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti takeover provision under
Company’s Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Purchaser’s ownership of the
Shares.

18.

Tax Status.   Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of
Company know of no basis for any such claim.  Company has not executed a waiver
with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of Company’s tax
returns is presently being audited by any taxing authority.

19.

Foreign Corrupt Practices.  Neither Company, nor to the knowledge of Company,
any agent or other person acting on behalf of Company, has (a) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is  in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

20.

Accountants.  Company’s accountants are set forth in the Public Reports and such
accountants are an independent registered public accounting firm as required by
the Act.

21.

No Disagreements with Accountants or Lawyers.  There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
9




--------------------------------------------------------------------------------




22.

Acknowledgments Regarding Purchaser.  Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:

a.

Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby;

b.

Purchaser does not make or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in  Section IV.C below; and

c.

Purchaser is not acting as a financial advisor or fiduciary of Company, or in
any similar capacity, with respect to this Agreement and the transactions
contemplated hereby and any statement made by Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to Purchaser’s purchase of the Shares.  

C.

Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants as of each Closing as follows:

1.

Organization; Authority.  Purchaser is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution, delivery and performance by Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Purchaser.  Each Transaction
Document, including any promissory note issued by Purchaser, to which it is a
party has been, or will be, duly executed by Purchaser, and when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except (a) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (c) insofar as indemnification and
contribution provisions may be limited by applicable law .

2.

Purchaser Status.  Purchaser is an “accredited investor” as defined in Rule
501(a) under the Act.  

3.

Experience of Purchaser.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

4.

Ownership.  Purchaser is acquiring the Shares as principal for its own account.
 Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.  Prior to the Execution Date, neither Purchaser nor any of its
Affiliates owned or had the right to acquire any shares of capital stock or
voting power of Company.

5.

No General Solicitation.  Purchaser is not purchasing the Shares as a result of
any registration statements filed by Company with the Commission, any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.  Purchaser had a substantive,
pre-existing relationship with Company prior to the Execution Date.

6.

No Short Sales.  Purchaser (a) does not hold any short position in, and (b) has
not engaged in any Short Sales of, the Common Stock prior to the Execution Date.

V.

Securities Provisions.

A.

Registration Statements and Prospectuses.  Company hereby represents and
warrants to, and as applicable covenants with, Purchaser as follows:

1.

Company will use its reasonable best efforts to file as soon as practicable and
cause to become and remain effective a Registration Statement, and any required
post-effective amendment or prospectus supplement.

2.

The Registration Statement will comply when it became effective, and, as amended
or supplemented, at the time of any Closing, or issuance of any Obligation
Shares and Conversion Shares, and at all times during which a prospectus is
required by the Act to be delivered in connection with any sale of the
Obligation Shares and Conversion Shares, will comply, in all material respects,
with the requirements of the Act.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
10




--------------------------------------------------------------------------------




3.

Each Registration Statement, Prospectus and Prospectus Supplement, as of its
respective effective time, will not, as applicable, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

4.

Each Prospectus will comply, as of its date and the date filed with the
Commission,  and at the time of any Closing, or issuance of any Obligation
Shares and Conversion Shares, and at all times during which a prospectus is
required by the Act to be delivered in connection with any sale of any
Obligation Shares and Conversion Shares, will comply, in all material respects,
with the requirements of the Act.

5.

At no time during the period that begins on the date a Prospectus is filed with
the Commission and ends at the time a Prospectus is no longer required by the
Act to be delivered in connection with any sale of the Obligation Shares and
Conversion Shares will any such Prospectus, as then amended or supplemented,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and at no time during
such period will such Prospectus, as then amended or supplemented, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

6.

Company will not, directly or indirectly, use or refer to any “free writing
prospectus” (as defined in Rule 405 under the Act) except in compliance with
Rules 164 and 433 under the Act.

7.

Company will not be an “ineligible issuer” (as defined in Rule 405 under the
Act) as of the eligibility determination date for purposes of Rules 164 and 433
under the Act with respect to the offering of the Obligation Shares and
Conversion Shares contemplated by any Registration Statement that is filed,
without taking into account any determination by the Commission pursuant to Rule
405 under the Act that it is not necessary under the circumstances that Company
be considered an “ineligible issuer.”

B.

Purchaser Due Diligence.  Purchaser will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Purchaser or any Affiliate of Purchaser appears.

C.

Prospectus Availability and Changes.  Company will make available to Purchaser
upon request, and thereafter from time to time will furnish Purchaser, as many
copies of any Prospectus, or of the Prospectus as amended or supplemented if
Company will have made any amendments or supplements thereto after the effective
date of the Registration Statement, as Purchaser may request for the purposes
contemplated by the Act; and in case Purchaser is required to deliver a
prospectus after the nine-month period referred to in Section 10(a)(3) of the
Act in connection with the sale of the Obligation Shares and Conversion Shares,
or after the time a post-effective amendment to the applicable Registration
Statement is required pursuant to Item 512(a) of Regulation S-K under the Act,
Company will prepare, at its expense, promptly upon request such amendment or
amendments to the Registration Statement and the Prospectus as may be necessary
to permit compliance with the requirements of Section 10(a)(3) of the Act or
Item 512(a) of Regulation S-K under the Act, as the case may be.

D.

Updates.  Company will advise Purchaser promptly of the happening of any event
within the time during which a Prospectus is required to be delivered under the
Act which could require the making of any change in the Prospectus then being
used so that the Prospectus would not include an untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and to advise Purchaser promptly if, during such period, it will
become necessary to amend or supplement any Prospectus to cause such Prospectus
to comply with the requirements of the Act, and in each case, during such time,
to prepare and furnish, at Company’s expense, to Purchaser promptly such
amendments or supplements to such Prospectus as may be necessary to reflect any
such change or to effect such compliance.

E.

Furnishing of Information.  As long as Purchaser owns any Obligation Shares or
Conversion Shares, Company covenants to timely file, or obtain extensions in
respect thereof and file within the applicable grace period, all reports
required to be filed by Company after the Execution Date pursuant to the
Exchange Act.  As long as Purchaser owns any Obligation Shares or Conversion
Shares, if Company is not required to file reports pursuant to such laws, it
will prepare and furnish to Purchaser and make publicly available in accordance
with Rule 144(c) such information as is required for Purchaser to sell the
Obligation Shares or Conversion Shares under Rule 144.  Company further
covenants that it will take such further action as any holder of Obligation
Shares or Conversion Shares may reasonably request, all to the extent required
from time to time to enable such Person to sell such Obligation Shares or
Conversion Shares without registration under the Act within the limitation of
the exemptions provided by Rule 144.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
11




--------------------------------------------------------------------------------




F.

Integration.  Company will not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security, as defined in Section 2 of the
Act, that would be integrated with the offer or sale of the Obligation Shares or
Conversion Shares in a manner that would be integrated with the offer or sale of
the Obligation Shares or Conversion Shares to Purchaser for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

G.

Disclosure and Publicity.  Company and Purchaser will consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither Company nor Purchaser will issue any such press release or otherwise
make any such public statement without the prior consent of Company, with
respect to any such press release of Purchaser, or without the prior consent of
Purchaser, with respect to any such press release of Company, which consent will
not unreasonably be withheld or delayed, except if such disclosure is required
by law or Trading Market regulations, in which case the disclosing party will
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, Company will not publicly
disclose the name of Purchaser, or include the name of Purchaser in any filing
with the Commission or any regulatory agency or Trading Market, without the
prior written consent of Purchaser, except to the extent such disclosure is
required by the Act, Exchange Act or Trading Market regulations, in which case
Company will provide Purchaser with prior notice of such disclosure.

H.

Shareholders Rights Plan.  No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Purchaser is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Shares under the Transaction Documents or under any other agreement between
Company and Purchaser. Company will conduct its business in a manner so that it
will not become subject to the Investment Company Act of 1940, as amended.

I.

No Non-Public Information.  Company covenants and agrees that neither it nor any
other Person acting on its behalf will, provide Purchaser or its agents or
counsel with any information that Company believes or reasonably should believe
constitutes material non-public information.  On and after the Disclosure Date,
neither Purchaser nor any Affiliate of Purchaser will have any duty of trust or
confidence that is owed directly, indirectly, or derivatively, to Company or the
stockholders of Company, or to any other Person who is the source of material
non-public information regarding Company.  Company understands and confirms that
Purchaser will be relying on the foregoing in effecting transactions in
securities of Company, including without limitation sales of the Shares.

J.

Indemnification of Purchaser.

1.

Obligation to Indemnify.  Subject to the provisions of this Section V.J, Company
will indemnify and hold Purchaser, their Affiliates, and each of their
directors, officers, shareholders, partners, employees, agents and attorneys,
and any person who controls Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (collectively, “Purchaser Parties” and
each a “Purchaser Party”), harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, reasonable costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against any Purchaser Party, or any of them or their respective
Affiliates, by any stockholder of Company who is not an Affiliate of a Purchaser
Party, with respect to any of the transactions contemplated by the Transaction
Documents, unless such action is based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance, (c)  any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement, or in a Registration Statement as
amended by any post-effective amendment thereof by Company, or arising out of or
based upon any omission or alleged omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(d) any untrue statement or alleged untrue statement of a material fact included
in any Prospectus, or any amendments or supplements to any Prospectus, in any
free writing prospectus, in any “issuer information” as defined in Rule 433
under the Act, of Company, or in any Prospectus together with any combination of
one or more of the  free writing prospectuses, if any, or arising out of or
based upon any omission or alleged omission to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (e) any Purchaser Party becoming
involved in any capacity in any proceeding by or against any Person who is a
stockholder of Company, except as a result of sales, pledges, margin sales and
similar transactions by Purchaser to or with any current stockholder, solely as
a result of Purchaser’s acquisition of the Shares under this Agreement;
provided, however, that Company shall not be obligated to indemnify any
Purchaser Party for any Losses finally adjudicated to be caused solely by a
false statement of material fact contained within written information provided
by such Purchaser Party expressly for the purpose of including it in the
applicable Registration Statement.  





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
12




--------------------------------------------------------------------------------




2.

Procedure for Indemnification.  If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing.  Purchaser Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties.  Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.

3.

No Purchaser Party will have any liability to Company or any Person asserting
claims on behalf of or in right of Company solely as a result of acquiring the
Shares under this Agreement.

K.

Reservation of Shares.  Company will maintain a reserve from its duly authorized
shares of Common Stock and Preferred Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.

L.

Required Approval .  No transactions contemplated under this Agreement or the
Transaction Documents will be consummated for an amount that would require
approval by any Trading Market or Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to Company,
unless and until such approval is obtained.   In no event will the aggregate
number of Shares issued to Purchaser, together with any other Common Stock
issued to Purchaser, exceed 19.99% of the total number of shares of Common Stock
outstanding before the issuance, for less than the greater of book or market
value of the stock, unless Company has obtained either (1) stockholder approval
of the issuance, or (2) a waiver from NASDAQ of any applicable rule.   Company
will use reasonable efforts to obtain any required approval or waiver as soon as
practicable.  

M.

Activity Restrictions.  For so long as Purchaser or any of its Affiliates holds
any Shares, neither Purchaser nor any Affiliate will:  (i) vote any shares of
Common Stock owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of Company; (ii)
engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Company, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) causing a class of securities of Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) a class of equity securities of Company becoming eligible for termination of
registration pursuant  to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.

N.

No Shorting.  Purchaser will not engage in or effect, directly or indirectly,
any Short Sale that results in a net short position of the Common Stock within
one year of the Execution Date.

O.

Conversion Limitation.  Company will not issue any Corporation Conversion Notice
(as defined in the Certificate of Designations) with respect to more than 1,000
Preferred Shares in any 20 Trading Day period.

P.

Purchaser’s Further Obligations.  Purchaser agrees to:

1.

timely furnish to Company in writing such information regarding itself and the
intended method of disposition of the Shares as Company shall reasonably request
in order to effect the registration thereof or to comply with applicable law;  





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
13




--------------------------------------------------------------------------------




2.

to the extent required by applicable law, deliver a preliminary and definitive
prospectus to the purchaser of the Shares sold under any registration statement;

3.

notify Company when it has sold all of the Shares held by it;

4.

notify Company promptly in the event that any information supplied by  it in
writing for inclusion in any registration statement or related prospectus is
untrue or omits to state a material fact required to be stated therein or
necessary to make such information not misleading in light of the circumstances
then existing; immediately discontinue any sale or other disposition of the
Shares pursuant to any registration statement until the filing of an amendment
or supplement to such prospectus as may be necessary so that such prospectus
does not contain an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing; and provide
Company with updates on such information as may be appropriate to make such
amendment or supplement effective for such purpose;

5.

otherwise use commercially reasonable efforts to assist Company and the
underwriters, if any, in the preparation of documentation reasonably necessary
or desirable to effectuate the resale of the Shares pursuant to any registration
statement filed in accordance herewith; and

6.

upon receipt of a notice from Company of the occurrence of a Discontinuation
Event (as defined below),  Purchaser agrees to discontinue forthwith any
disposition of such Shares under the Registration Statement until Purchaser’s
receipt of the copies of the supplemented prospectus and/or amended registration
statement or until it is advised in writing by Company that the use of the
applicable prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or registration statement.  Company
may provide appropriate stop orders to enforce the provisions of this paragraph.
 For purposes of this Agreement, a “Discontinuation Event” shall mean (i) when
the Commission notifies Company whether there will be a “review” of such
registration statement and whenever the Commission comments in writing on such
Registration Statement; (ii) any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to such
registration statement or prospectus or for additional information; (iii) the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement covering any or all of the Shares or the initiation
of any proceedings for that purpose; (iv) the receipt by Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose; (v) in the good
faith determination of Company, offers and sales pursuant to the registration
statement should not be made by reason of the existence of material undisclosed
circumstances or developments with respect to which the disclosure that would be
required in the registration statement would be premature or would have an
adverse effect on Company; and/or (vi) the occurrence of any event or passage of
time that makes the financial statements included in such registration statement
ineligible for inclusion therein or any statement made in such registration
statement or prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such registration statement, prospectus or other
documents so that, in the case of such registration statement or prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

VI.

General Provisions.

A.

Notice.  Unless a different time of day or method of delivery is set forth in
the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of:  (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
notices and communications are those set below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.




 

If to Purchaser:

 

If to Company:

 

 

 

 

 

Ironridge Global IV, Ltd.

 

PositiveID Corporation

 

Harbour House, Waterfront Drive

 

1690 South Congress Avenue

 

PO Box 972, Road Town

 

Suite 200

 

Tortola, British Virgin Islands

 

Delray Beach, Florida 33445

 

Attn:  David Sims

 

Attn:  William J. Caragol








[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
14




--------------------------------------------------------------------------------




B.

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Purchaser or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

C.

Successors and Assigns.  This Agreement will be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  Company may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld.  Purchaser may assign any or all of its rights under this Agreement
(a) to any Affiliate, or (b) to any Person to whom Purchaser assigns or
transfers any Shares, provided such transferee agrees to be bound by the
provisions hereof with respect to the transferred Shares and Purchaser remains
primarily responsible for the performance of its obligations under this
Agreement.

D.

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section V.J.

E.

Fees and Expenses.  Company will pay the reasonable fees and costs of
Purchaser’s counsel incurred in connection with this Agreement, the other
Transaction Documents, each Closing, and the transactions contemplated hereby
and thereby.  Except as otherwise provided in this Agreement, each party will
pay the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents.  Company acknowledges and agrees that Purchaser’s counsel solely
represents Purchaser, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby.  Company will pay all stamp and other taxes and duties levied in
connection with the sale of the Shares, if any.

F.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

G.

Replacement of Certificates.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

H.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents will be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.  The parties
hereby waive all rights to a trial by jury.  If either party will commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding will be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.

I.

Arbitration.  Any dispute, controversy, claim or action of any kind arising out
of or relating to this Agreement, or in any way involving Company and Purchaser
or their respective Affiliates, will be resolved by final and binding
arbitration before a retired judge at JAMS (www.jamsadr.com), or its successor,
in Santa Monica, California, pursuant to its most Streamlined Arbitration Rules
and Procedures and the Final Offer (or Baseball) Arbitration Option.  Any
interim or final award may be entered and enforced by any court of competent
jurisdiction.  The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.

J.

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of Purchaser and Company
will be entitled to specific performance under the Transaction Documents, and
injunctive relief to prevent any actual or threatened breach under the
Transaction Documents, to the full extent permitted under federal and state
securities laws.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
15




--------------------------------------------------------------------------------




K.

Payment Set Aside.  To the extent that Company makes a payment or payments to
Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

L.

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof

M.

Time of the Essence.  Time is of the essence with respect to all provisions of
this Agreement that specify a time for performance.

N.

Survival.  The representations and warranties contained herein will survive each
Closing and the delivery of the Shares until all Preferred Shares issued to
Purchaser or any Affiliate have been converted or redeemed.

O.

Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

P.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

Q.

Entire Agreement.  This Agreement, together with the Exhibits hereto which are
incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement.  No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove.  The
parties hereby expressly waive all rights and remedies, at law and in equity,
directly or indirectly arising out of or relating to, or which may arise as a
result of, any Person’s reliance on any such assurance.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
16




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Execution Date.




Company:




POSITIVEID CORPORATION,

a Delaware corporation







By:

/s/ William J. Caragol

Name:

William J. Caragol

Title:

President










Purchaser:




IRONRIDGE GLOBAL TECHNOLOGY,

a division of

IRONRIDGE GLOBAL IV, LTD.,

a British Virgin Islands business company







By:

/s/ Peter Cooper

Name:

Peter Cooper

Title:

Director











[exh10_1001.jpg] [exh10_1001.jpg]




--------------------------------------------------------------------------------







Exhibit 1

Glossary of Defined Terms

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Action” has the meaning set forth in Section IV.A.4.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.  

“Agreement” means this Preferred Stock Purchase Agreement.

“Announcement Date” has the meaning set forth in Section II.C.4.

“Bloomberg” means Bloomberg Financial Markets, or its successor performing
similar functions.

“Certificate of Designations” means the certificate filed with the Secretary of
State of the State of Delaware on July 27, 2011, in the form attached hereto as
Exhibit 3.

 “Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m. Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Price of such security on such date will be the fair market value as
reasonably determined by Purchaser.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

“Commission” means the U.S. Securities and Exchange Commission.

 “Common Stock” means the common stock, par value $0.01 per share, of Company
and any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.

“Company” means PositiveID Corporation,  a Delaware corporation.

“Conversion Shares” includes the Shares of Common Stock issuable upon conversion
of the Preferred Shares.

 “Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of shares of the Common Stock
on a Trading Market.

“Disclosure Date” has the meaning set forth in Section II.C.1.

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
 The Disclosure Schedules will contain no material non-public information.

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 4.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
18




--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Execution Date” has the meaning set forth in the first paragraph of the
Agreement.

“Fundamental Transaction” means and will be deemed to have occurred at such time
upon any of the following events:

A.

A consolidation, merger or other business combination or event or transaction
following which the holders of Common Stock immediately preceding such
consolidation, merger, combination or event either (a) no longer hold a majority
of the shares of Common Stock or (b) no longer have the ability to elect a
majority of the board of directors of Company;

B.

The sale or transfer of all or substantially all of Company’s assets, other than
in the ordinary course of business; or

C.

A purchase, tender or exchange offer made to the holders of the outstanding
shares of Common Stock .

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company ’ s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.  

“Intellectual Property Rights” has the meaning set forth in Section IV.B.10.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, prospects or financial condition of
Company and the Subsidiaries, taken as a whole, or (c) a Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

“Material Permits” has the meaning set forth in Section IV.B.8.

“Notice” has the meaning set forth in Section II.C.1.

“Obligation” has the meaning set forth in Section II.A.2.

“Obligation Shares” means the shares of Common Stock issuable upon exercise of
the Obligation.

 “Officer’s Closing Certificate” means a certificate in customary form
reasonably acceptable to Purchaser, executed by an authorized officer of
Company, the form of which is attached as Exhibit 6.

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit 5, to be delivered in connection with the Commitment Closing
and each Purchase Closing.

 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

“Preferred Shares” means shares of Series G Preferred Stock, par value $0.001
per share, of Company provided for in the Certificate of Designations, to be
issued to Purchaser pursuant to this Agreement.

“Prospectus” includes each prospectus and prospectus supplement, within the
meaning of the Act, related to the sale or offering of any Shares , including
without limitation any prospectus or prospectus supplement contained within the
Registration Statement.

“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Execution Date and thereafter.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
19




--------------------------------------------------------------------------------




“Purchase Amount” has the meaning set forth in Section II.A.1.

“Purchaser” means Ironridge Global Technology, a division of Ironridge Global
IV, Ltd., a British Virgin Islands business company.

“Registration Statement” means a valid, current and effective resale
Registration Statement on Form S-1, including (a) all documents filed as a part
thereof or incorporated by reference therein, and (b) any information contained
or incorporated by reference in a prospectus filed with the Commission in
connection with the Registration Statement, to the extent such information is
deemed under the Act to be part of any registration statement.

“Required Approval” means any approval of the Trading Market or Company’s
stockholders required to be obtained by Company prior to issuing the Shares
pursuant to any applicable rules of the Trading Market.

“Secretary’s Certificate” means a certificate, the form of which is attached as
Exhibit 7, signed by the secretary of Company.

“Shares” include the Preferred Shares, Obligation Shares and Conversion Shares.

“Share Price” means the Closing Price of the Common Stock on the Trading Day
immediately preceding the Announcement Date.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act.

“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock, but does not include the Pink Sheets inter-dealer
electronic quotation and trading system.

“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, and the exhibits, schedules and appendices hereto and
thereto.

“Transfer Agent” means Registrar & Transfer Company, or any successor transfer
agent for the Common Stock.

“VWAP” means, for any Trading Day, the volume-weighted average price, calculated
by dividing the aggregate value of Common Stock traded on the Trading Market
(price per share multiplied by number of shares traded) by the total volume
(number of shares) of Common Stock traded on the Trading Market for such Trading
Day.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
20




--------------------------------------------------------------------------------










Exhibit 2

Form of Promissory Note







SECURED PROMISSORY NOTE







$[__________]

Date:  [Closing Date]




FOR VALUE RECEIVED, Ironridge Global IV, Ltd., a British Virgin Islands business
company (“Borrower”) promises to pay to the order of PositiveID Corporation, a
Delaware corporation (“Lender”), at Delray Beach, Florida, or at such other
place as Lender may from time to time designate in writing, the principal sum of
$[__________], with interest, as follows:




1.

Interest.  The principal balance outstanding from time to time under this
Secured Promissory Note (this “Note”), will bear interest from and after the
date hereof at the rate of 1.6% per annum.  Interest will be calculated on a
simple interest basis and the number of days elapsed during the period for which
interest is being calculated.  Payments of interest will be due on each annual
anniversary of the date of this Note; provided that Borrower will not be in
default hereunder for failure to make any annual interest payment when due
(other than on the Maturity Date) and the amount of interest not paid when due
will be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.

2.

Payments.  If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note will be due and
payable seven and one-half years from the date of this Note (“Maturity Date”);
provided, however, that, notwithstanding any other provision, no payments on
this Note will be due or payable so long as either:  (a) Lender is in default
under any Stock Purchase Agreement with Borrower or any affiliate of Borrower,
any other material agreement entered into with Borrower or any affiliate of
Borrower; or (b) there are any shares of Series G Preferred Stock of Lender
(“Preferred Shares”) issued or outstanding (each, a “Tolling Event”).  Upon the
termination or cure of any Tolling Event, Borrower’s obligation to pay amounts
outstanding on this Note will immediately be reinstated.  Borrower will have the
right to prepay all or any part of the principal balance of this Note at any
time without penalty or premium.  In the event that Lender redeems or converts
all or a portion of any shares of Series G Preferred Stock then held by Borrower
or any affiliate of Borrower, the proceeds of any such redemption or conversion
will be applied by Borrower to pay down the accrued interest and outstanding
principal of this Note and Lender will be permitted to offset the full amount of
such proceeds against amounts outstanding under this Note.  All payments on this
Note will be first applied to interest, then to reduce the outstanding principal
balance hereof.

3.

Full Recourse Note.  This is a full recourse promissory note.  Accordingly,
notwithstanding that Borrower’s obligations under this Note are secured by the
Collateral, in the event of a material default hereunder, Lender will have full
recourse to all the other assets of Borrower.  Moreover, Lender will not be
required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Lender pursues any other remedies
against Borrower or against any of Borrower’s assets.

4.

Security.

a.

Pledge.  As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising, with the value of securities securing the Note on the date of issuance
to be at least equal to the amount of the Note (together, the “Collateral”):

i.

 All Preferred Shares legally or beneficially owned by Borrower or any affiliate
of Borrower;

ii.

Freely tradable shares of common stock, shares of preferred stock, bonds, notes
and/or debentures (collectively with the Preferred Shares, the “Pledged
Securities”) with a fair market value on the date hereof at least equal to the
principal amount of this Note, based upon the trading price of such securities
on the OTC Bulletin Board, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ
Global Select Market, NYSE Amex, or New York Stock Exchange;





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
1




--------------------------------------------------------------------------------




iii.

all rights of Borrower with respect to or arising out of the Pledged Securities
and all equity and debt securities and other property distributed or
distributable with respect thereto as a result of merger, consolidation,
dissolution, reorganization, recapitalization, stock split, stock dividend,
reclassification, exchange, redemption, or other change in capital structure;
and

iv.

all proceeds, replacements, substitutions, accessions and increases in any of
the Collateral.

b.

Replacement Securities.  So long as any Secured Obligations remain outstanding,
in the event that Borrower sells or disposes of any Pledged Securities, Borrower
will promptly provide replacement securities of equal or greater value to such
Pledged Securities.

c.

Rights With Respect to Distributions.  So long as no default will have occurred
and be continuing under this Note, Borrower will be entitled to receive any and
all dividends and distributions made with respect to the Pledged Securities and
any other Collateral.  However, upon the occurrence and during the continuance
of any default, Lender will have the sole right (unless otherwise agreed in
writing by Lender in its sole discretion) to receive and retain dividends and
distributions and apply them to the outstanding balance of this Note or hold
them as Collateral, at Lender’s election.  

d.

Voting Rights.  So long as no default will have occurred and be continuing under
this Note, Borrower will be entitled to exercise all voting rights pertaining to
the Pledged Securities and any other Collateral.  However, upon the occurrence
and during the continuance of any default, all rights of Borrower to exercise
the rights that Borrower would otherwise be entitled to exercise with respect to
the Collateral will cease and, unless otherwise agreed in writing by Lender in
its sole discretion, all such rights will thereupon become vested in Lender,
which will thereupon have the sole right to exercise such rights.  

e.

Financing Statement; Further Assurances.  Borrower agrees, concurrently with
executing this Note, that Lender may file a UCC-1 financing statement relating
to the Collateral in favor of Lender, and any similar financing statements in
any jurisdiction in which Lender reasonably determines such filing to be
necessary.  Borrower further agrees that at any time during the continuance of
any default Borrower will promptly execute and deliver all further instruments
and documents that Lender may request in order to perfect and protect the
security interest granted hereby, or to enable Lender to exercise and enforce
its rights and remedies with respect to any Collateral .  In addition, following
an event of default, Borrower will deliver the Collateral, including original
certificates or other instruments representing the Pledged Securities and stock
powers endorsed in blank, to Lender to hold as secured party, and Borrower will,
if requested by Lender, execute a securities account control agreement.

f.

Powers of Lender.  Borrower hereby appoints Lender as Borrower’s true and lawful
attorney-in-fact to perform any and all of the following acts, which power is
coupled with an interest, is irrevocable until the Secured Obligations are paid
and performed in full, and may be exercised from time to time by Lender in its
discretion:  To take any action and to execute any instrument which Lender may
deem reasonably necessary or desirable to accomplish the purposes of this
Section 4(f) and, more broadly, this Note including, without limitation:  (i) to
exercise rights with respect to Collateral in accordance with this Note, (ii)
during the continuance of any default hereunder, to receive, endorse and collect
all instruments or other forms of payment made payable to Borrower representing
any dividend, interest payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same , when
and to the extent permitted by this Note , (iii) to perform or cause the
performance of any obligation of Borrower hereunder in Borrower’s name or
otherwise, (iv) during the continuance of any default hereunder, to liquidate
any Collateral pledged to Lender hereunder and to apply proceeds thereof to the
payment of the Secured Obligations or to place such proceeds into a cash
collateral account or to transfer the Collateral into the name of Lender , all
at Lender’s sole discretion, (v)  to enter into any extension, reorganization or
other agreement relating to or affecting the Collateral, and, in connection
therewith, to deposit or surrender control of the Collateral, (vi) to accept
other property in exchange for the Collateral, (vii) to make any compromise or
settlement Lender deems desirable or proper, and (viii) to execute on Borrower’s
behalf and in Borrower’s name any documents required in order to give Lender a
continuing first lien upon the Collateral or any part thereof.

5.

Additional Terms.

a.

No Waiver.  The acceptance by Lender of payment of a portion of any installment
when due or an entire installment but after it is due will neither cure nor
excuse the default caused by the failure of Borrower timely to pay the whole of
such installment and will not constitute a waiver of Lender’s right to require
full payment when due of any future or succeeding installments.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
2




--------------------------------------------------------------------------------




b.

Default.  Any one or more of the following will constitute a “default” under
this Note:  (i) a default in the payment when due of any amount hereunder, (ii)
Borrower’s refusal or failure to perform any material term, provision or
covenant under this Note, (iii) the commencement of any liquidation,
receivership, bankruptcy, assignment for the benefit of creditors or other
debtor-relief proceeding by or against Borrower, (iv) the transfer by Borrower
of any Pledged Securities without being replaced by Pledged Securities in
accordance with Section 4(b), and (iv) the levying of any attachment, execution
or other process against Borrower, the Collateral or any material portion
thereof.

c.

Default Rights.

i.

Upon the occurrence of any payment default Lender may, at its election, declare
the entire balance of principal and interest under this Note immediately due and
payable.  A delay by Lender in exercising any right of acceleration after a
default will not constitute a waiver of the default or the right of acceleration
or any other right or remedy for such default.  The failure by Lender to
exercise any right of acceleration as a result of a default will not constitute
a waiver of the right of acceleration or any other right or remedy with respect
to any other default, whenever occurring.   

ii.

Further, upon the occurrence of any material non-monetary default, following 30
days notice from Lender to Borrower specifying the default and demanded manner
of cure for any non-monetary default, Lender will thereupon and thereafter have
any and all of the rights and remedies to which a secured party is entitled
after a default under the applicable Uniform Commercial Code, as then in effect.
 In addition to Lender’s other rights and remedies, Borrower agrees that, upon
the occurrence of default, Lender may in its sole discretion do or cause to be
done any one or more of the following:

(a)

Proceed to realize upon the Collateral or any portion thereof as provided by
law, and without liability for any diminution in price which may have occurred,
sell the Collateral or any part thereof, in such manner, whether at any public
or private sale, and whether in one lot as an entirety, or in separate portions,
and for such price and other terms and conditions as is commercially reasonable
given the nature of the Collateral.  

(b)

If notice to Borrower is required, give written notice to Borrower at least ten
days before the date of sale of the Collateral or any portion thereof.

(c)

Transfer all or any part of the Collateral into Lender ’ s name or in the name
of its nominee or nominees.

(d)

Vote all or any part of the Collateral (whether or not transferred into the name
of Lender ) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto, as though Lender were the
outright owner thereof.

iii.

Borrower acknowledges that all or part of foreclosure of the Collateral may be
restricted by state or federal securities laws, Lender may be unable to effect a
public sale of all or part of the Collateral, that a public sale is or may be
impractical and inappropriate and that, in the event of such restrictions,
Lender thus may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Collateral for their own account, for investment and not with a
view to its distribution or resale.  Borrower agrees that if reasonably
necessary Lender may resort to one or more sales to a single purchaser or a
restricted or limited group of purchasers.  Lender will not be obligated to make
any sale or other disposition, unless the terms thereof will be satisfactory to
it.

iv.

If, in the opinion of Lender based upon written advice of counsel, any consent,
approval or authorization of any federal, state or other governmental agency or
authority should be necessary to effectuate any sale or other disposition of any
Collateral, Borrower will execute all such applications and other instruments as
may reasonably be required in connection with securing any such consent,
approval or authorization, and will otherwise use its commercially reasonable
best efforts to secure the same.

d.

The rights, privileges, powers and remedies of Lender will be cumulative, and no
single or partial exercise of any of them will preclude the further or other
exercise of any of them.  Any waiver, permit, consent or approval of any kind by
Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and will be effective only to the extent
set forth in writing.  Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds will
be applied by Lender toward the payment of the Secured Obligations.





[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
3




--------------------------------------------------------------------------------




6.

Organization; Authority.  Borrower represents and warrants to Lender that it is
an entity validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, company power and authority to
enter into and to consummate the transactions contemplated by this Note and
otherwise to carry out its obligations hereunder.  The execution, delivery and
performance by Borrower of the transactions contemplated by this Note have been
duly authorized by all necessary company or similar action on the part of
Borrower.  This Note has been duly executed by Borrower, and when delivered by
Borrower in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Borrower, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law

7.

General Terms.

a.

No Oral Waivers or Modifications.  No provision of this Note may be waived or
modified orally, but only in a writing signed by Lender and Borrower.

b.

Attorney Fees.  The prevailing party in any action by Lender to collect any
amounts due under this Note will be entitled to recover its reasonable attorneys
fees and costs.

c.

Governing Law.  This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.  

d.

Severability.  Whenever possible, each provision of this Note will be
interpreted in such manner as to be effective and valid under applicable law.
 However, if any provision of this Note will be held to be prohibited by or
invalid under applicable law, it will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.

e.

Entire Agreement.  This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.







IRONRIDGE GLOBAL IV, LTD.







By:

 

Name:

 

Title:

 








[exh10_1001.jpg]
[exh10_1001.jpg]                                                                                                                                                              Page
4




--------------------------------------------------------------------------------







Exhibit 3

Form of Certificate of Designations







POSITIVEID CORPORATION




CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES G PREFERRED STOCK







The undersigned, Scott R. Silverman and William J. Caragol, here by certify
that:

1)

They are the Chief Executive Officer and Chief Financial Officer, respectively,
of PositiveID Corporation, a Delaware corporation (the “Corporation”).

2)

The Corporation is authorized to issue 5,000,000 shares of preferred stock, of
which 1,600 shares have been previously designated as Series B Preferred Stock
of which none are currently issued and outstanding, 400 shares have been
previously designated as Series C Preferred Stock of which 140 shares are
currently issued and outstanding, 2,500 shares have been previously designated
as Series D Preferred Stock of which none are currently issued and outstanding,
6,000 shares have been previously designated as Series E Preferred Stock of
which none are currently issued and outstanding, and 2,500 shares have been
previously designated as Series F Preferred Stock of which none are currently
issued and outstanding.

3)

The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 5,000,000
shares, $0.001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series G Preferred Stock,
to designate the rights, preferences, restrictions and other matters relating to
the Series G Preferred Stock, which will consist of up to 6,000 shares of the
Preferred Stock which the Corporation has the authority to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

I.

Terms of Preferred Stock.

A.

Designation, Amount and Par Value.  The series of Preferred Stock will be
designated as the Corporation’s Series G Preferred Stock (the “Series G
Preferred Stock”) and the number of shares so designated will be 6,000, which
will not be subject to increase without any consent of the holders of the Series
G Preferred Stock (each a “Holder” and collectively, the “Holders”) that may be
required by applicable law.  Each share of Series G Preferred Stock will have a
par value of $0.001 per share.





Page 1




--------------------------------------------------------------------------------




B.

Ranking and Voting.  

1.

Ranking.  The Series G Preferred Stock will, with respect to dividend rights and
rights upon liquidation, winding-up or dissolution, rank: (a) senior with
respect to dividends and pari passu in right of liquidation with the
Corporation’s common stock, par value $0.01 per share (“Common Stock”); (b)
junior in right of dividends and liquidation with respect to the Series C
Preferred Stock; (c) pari passu in right of dividends and liquidation with
respect to the Series D Preferred Stock , Series E Preferred Stock and Series F
Preferred Stock; and (d) junior to all existing and future indebtedness of the
Corporation.

2.

Voting.  Except as required by applicable law or as set forth herein, the
holders of shares of Series G Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.

C.

Dividends and Other Distributions.  Commencing on the date of the issuance of
any such shares of Series G Preferred Stock (each respectively an “Issuance
Date”), Holders of Series G Preferred Stock will be entitled to receive
dividends on each outstanding share of Series G Preferred Stock (“Dividends”),
which will accrue in shares of Series G Preferred Stock at a rate equal to 7.00%
per annum from the Issuance Date.  Accrued Dividends will be payable upon
redemption of the Series G Preferred Stock in accordance with Section I.F .

1.

Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section I.C. will be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.

2.

So long as any shares of Series G Preferred Stock are outstanding, no dividends
or other distributions will be paid, declared or set apart with respect to any
Common Stock.  The Common Stock will not be redeemed while the Series G
Preferred Stock is outstanding.

D.

Protective Provision.  So long as any shares of Series G Preferred Stock are
outstanding, the Corporation will not, without the affirmative approval of the
Holders of a majority of the shares of the Series G Preferred Stock then
outstanding (voting as a class), (i) alter or change adversely the powers,
preferences or rights given to the Series G Preferred Stock or alter or amend
this Certificate of Designations, (ii) authorize or create any class of stock
ranking as to distribution of dividends senior to the Series G Preferred Stock,
(iii) amend its certificate of incorporation or other charter documents in
breach of any of the provisions hereof, (iv) increase the authorized number of
shares of Series G Preferred Stock, (v) liquidate, dissolve or wind-up the
business and affairs of the Corporation, or effect any Deemed Liquidation Event
(as defined below), or (vi) enter into any agreement with respect to the
foregoing.

1.

A “Deemed Liquidation Event” will mean:  (a) a merger or consolidation in which
the Corporation is a constituent party or a subsidiary of the Corporation is a
constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole,  or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

2.

The Corporation will not have the power to effect a Deemed Liquidation Event
referred to in Section I.D.1 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E .





Page 2




--------------------------------------------------------------------------------




E.

Liquidation.

1.

Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, pari passu with any distribution or
payment made to the holders of Common Stock by reason of their ownership
thereof, the Holders of Series G Preferred Stock will be entitled to be paid out
of the assets of the Corporation available for distribution to its stockholders
an amount with respect to each share of Series G Preferred Stock equal to
$1,000.00 (the “Original Series G Issue Price”), plus any accrued but unpaid
Dividends thereon (collectively, the “Series G Liquidation Value”).  If, upon
any liquidation, dissolution or winding up of the Corporation, whether voluntary
or involuntary, the amounts payable with respect to the shares of Series G
Preferred Stock are not paid in full, the holders of shares of Series G
Preferred Stock will share equally and ratably with the holders of shares of
Common Stock in any distribution of assets of the Corporation in proportion to
the liquidation preference and an amount equal to all accumulated and unpaid
Dividends, if any, to which each such holder is entitled

2.

If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation will be insufficient to make payment in full to all
Holders, then such assets will be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

F.

Redemption.

1.

Corporation’s Redemption Option.  Upon or after the seventh anniversary of the
initial Issuance Date, the Corporation will have the right, at the Corporation’s
option, to redeem all or a portion of the shares of Series G Preferred Stock, at
a price per share equal to 100% of the Series G Liquidation Value (the
“Corporation Redemption Price”).

2.

Early Redemption.  Prior to redemption pursuant to Section I.F.1 hereof, the
Corporation will have the right, at the Corporation’s option, to redeem all or a
portion of the shares of Series G Preferred Stock at any time or times after
(but not on or before) the six-month anniversary of the issuance date of such
Series G Preferred Stock, at a price per share (the “Early Redemption Price”)
equal to:  (a) 143.8% of the Series G Liquidation Value if redeemed prior to the
first anniversary of the initial Issuance Date, (b) 136.5% of the Series G
Liquidation Value if redeemed on or after the first anniversary but prior to the
second anniversary of the initial Issuance Date, (c) 129.6% of the Series G
Liquidation Value if redeemed on or after the second anniversary but prior to
the third anniversary of the initial Issuance Date, (d) 123.1% of the Series G
Liquidation Value if redeemed on or after the third anniversary but prior to the
fourth anniversary of the initial Issuance Date;  (e) 116.9% of the Series G
Liquidation Value if redeemed on or after the fourth anniversary but prior to
the fifth anniversary of the initial Issuance Date; (f) 111.0% of the Series G
Liquidation Value if redeemed on or after the fifth anniversary but prior to the
sixth anniversary of the initial Issuance Date; (g) 105.4% of the Series G
Liquidation Value if redeemed on or after the sixth anniversary but prior to the
seventh anniversary of the initial Issuance Date.

3.

Mandatory Redemption.  If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or effect any Deemed Liquidation Event, the
Corporation will redeem the Series G Preferred Stock at the applicable Early
Redemption Price set forth in Section I.F.2.   

4.

Mechanics of Redemption.  If the Corporation elects to redeem any of the
Holders’ Series G Preferred Stock then outstanding, it will deliver written
notice thereof via facsimile and overnight courier (“Notice of Redemption at
Option of Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation will indicate (a) the number of shares of Series G Preferred Stock
that the Corporation is electing to redeem and (b) the applicable Early
Redemption Price or Corporation Redemption Price.

5.

Payment of Redemption Price.  Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder will promptly submit to the
Corporation such Holder’s Series G Preferred Stock certificates.  Upon receipt
of such Holder’s Series G Preferred Stock certificates, the Corporation will pay
the Corporation Redemption Price (plus the premium for early redemption pursuant
to Section I.F.2 if applicable calculated by subtracting the Corporation
Redemption Price from the Early Redemption Price), to such Holder, at the
Corporation’s sole option either (a) in cash, or (b) by offset against any
outstanding note payable to the Corporation from Holder, or any affiliate of
Holder, that was issued by Holder or any of its affiliates in connection with
the purchase of Common Stock.





Page 3




--------------------------------------------------------------------------------




G.

Conversion.

1.

Mechanics of Conversion.

a.

Subject to the terms and conditions hereof, one or more of the Series G
Preferred Stock may be converted into shares of Common Stock, at any time or
times after (but not on or before) the six-month anniversary of the issuance
date of such Series G Preferred Stock, at the option of the Corporation, by
delivery of a written notice to Holder (the “Corporation Conversion Notice”, of
the Corporation’s election to convert the Series G Preferred Stock.  On the same
Trading Day on which the Corporation has issued the Corporation Conversion
Notice (as the case may be) by 11:59 a.m. Eastern time, or the following Trading
Day if received after such time or on a non-Trading Day, the Corporation shall
transmit by facsimile or electronic mail an acknowledgment of confirmation of
issuance of the Corporation Conversion Notice to the Holder and the
Corporation’s transfer agent (the “Transfer Agent”) and shall authorize the
credit by the Transfer Agent of such aggregate number of Conversion Shares to
which the Holder is entitled pursuant to the Corporation Conversion Notice to
Holder’s or its designee’s balance account with The Depository Trust Corporation
(DTC) Fast Automated Securities Transfer (FAST) Program, through its
Deposit/Withdrawal at Custodian (DWAC) system, time being of the essence.

b.

No fractional shares of Common Stock are to be issued upon conversion of Series
G Preferred Stock, but rather the Corporation shall issue to Holder scrip or
warrants in registered form (certificated or uncertificated) which shall entitle
Holder to receive a full share upon the surrender of such scrip or warrants
aggregating a full share.

c.

The Holder shall not be required to deliver the original certificates for the
Series G Preferred Stock in order to effect a conversion hereunder.

d.

The Corporation shall pay any and all taxes which may be payable with respect to
the issuance and delivery of Conversion Shares to Holder.

2.

Intentionally Omitted.

3.

Corporation Conversion.  

a.

In the event that the Closing Price of the Common Stock exceeds 150% of the
Conversion Price with respect to a Series G Preferred Stock for any 20
consecutive Trading Days, upon a conversion of any Series G Preferred Stock
pursuant to a Corporation Conversion Notice, the Corporation shall issue to the
Holder of such Series G Preferred Stock a number of Conversion Shares equal to
(i) the Early Redemption Price multiplied by (ii) the number of such Series G
Preferred Stock subject to the Corporation Conversion Notice divided by (iii)
the Conversion Price with respect to such Series G Preferred Stock.

b.

In the event that the Closing Price of the Common Stock is less than 150% of the
Conversion Price with respect to a Series G Preferred Stock and the Corporation
elects to effectuate a conversion of any Series G Preferred Stock pursuant to a
Corporation Conversion Notice, the Corporation shall issue to the Holder of such
Series G Preferred Stock upon such Corporation Conversion Notice, an initial
number of Conversion Shares equal to 130% of (i) the Early Redemption Price
multiplied by (ii) the number of such Series G Preferred Stock subject to the
Corporation Conversion Notice divided by (iii) the lower of (A) the Conversion
Price with respect to such Series G Preferred Stock and (B) 100% of the Closing
Price of a share of Common Stock on the Trading Day immediately preceding the
date of the Corporate Conversion Notice.  

c.

After 20 Trading Days, the Holder of such Series G Preferred Stock shall return
or the Corporation shall issue a number of Conversion Shares such that the total
number of Conversion Shares under that respective Corporation Conversion Notice
equals (i) the Early Redemption Price multiplied by (ii) the number of such
Series G Preferred Stock subject to the Corporation Conversion Notice divided by
(iii) the lower of (A) the Conversion Price with respect to such Series G
Preferred Stock and (B) 85% of the average of the daily VWAPs of the Common
Stock, as reported by Bloomberg, for the 20 Trading Days following Holder’s
receipt of the Corporation Conversion Notice; provided, however, that if the
trading price of the Common Stock during any one or more of the 20 Trading Days
following Holder’s receipt of the Corporation Conversion Notice falls below 70%
of the Closing Price on the day prior to the Corporation Conversion Notice, the
Holder will return to the Corporation any remaining Conversion Shares delivered
under Section 3(b) and the pro rata amount of that Corporation Conversion Notice
will be deemed canceled.

4.

Stock Splits.  If the Corporation at any time on or after the date of issuance
of any Preferred Stock subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Conversion Shares will be proportionately increased. If the
Corporation at any time on or after such issuance date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section 4.c shall become effective at the close of business on the
date the subdivision or combination becomes effective.





Page 4




--------------------------------------------------------------------------------




5.

Rights.  In addition to any adjustments pursuant to Section I.G.4, if at any
time the Corporation grants, issues or sells any options, convertible securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which Holder could have
acquired if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

6.

Definitions.  For purposes of this Section I.G, the following terms shall have
the following meanings:

a.

“Announcement Date” with respect to a share of Series G Preferred Stock shall
mean the Announcement Date established for the issuance of such Series G
Preferred Stock under the Preferred Stock Purchase Agreement pursuant to which
such Series G Preferred Stock was issued to the Holder thereof.

b.

 “Conversion Price” means a price per share of Common Stock equal to the higher
of (i) $0.50 per share of Common Stock, or (ii) 130% of the Closing Price of a
share of Common Stock on the Trading Day immediately preceding the date of the
applicable Announcement Date, subject to adjustment as otherwise provided
herein.

c.

“Conversion Shares” means shares of Common Stock issuable upon conversion of
Series G Preferred Stock.

d.

“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing  Price of such security on such date shall be the fair market value
as mutually determined by the Corporation and the holder.

e.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(i) scheduled to trade for less than 5 hours, or (ii) suspended from trading.

f.

“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock, but does not include the Pink Sheets inter-dealer
electronic quotation and trading system.

g.

“VWAP” means, for any Trading Day, the volume-weighted average price, calculated
by dividing the aggregate value of Common Stock traded on the Trading Market
during regular hours (price per share multiplied by number of shares traded) by
the total volume (number of shares) of Common Stock traded on the Trading Market
for such Trading Day.

7.

Conversion Limitation.  

a.

Notwithstanding any other provision, at no time may the Corporation deliver a
Corporation Conversion Notice if the number of Conversion Shares to be received
pursuant to such Corporation Conversion Notice, aggregated with all other shares
of Common Stock then beneficially (or deemed beneficially) owned by Holder,
would result in Holder owning, on the date of delivery of the Corporation
Conversion Notice, more than 9.99% of all Common Stock outstanding as determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.  In addition, as of any date, the aggregate
number of shares of Common Stock into which the Preferred Stock are convertible
within 61 days, together with all other shares of Common Stock then beneficially
(or deemed beneficially) owned (as determined pursuant to Rule 13d-3 under the
Exchange Act) by Holder and its affiliates (as such term is defined in Rule
12b-2 under the Exchange Act), shall not exceed 9.99% of the total outstanding
shares of Common Stock as of such date.





Page 5




--------------------------------------------------------------------------------




b.

Until Stockholder Approval (as defined below) is obtained, or the Holder obtains
an opinion of counsel reasonably satisfactory to the Corporation and its counsel
that such approval is not required, the Corporation shall be prohibited from
delivering a Corporation Conversion Notice if, as a result of such exercise, the
aggregate number of Conversion Shares issued hereunder, when aggregated with any
shares of Common Stock issued to Holder or any affiliate of Holder under any
other agreements or arrangements between the Corporation and the Holder or any
applicable affiliate of the Holder, such aggregate number would, under Nasdaq
Marketplace rules (or the rules of any other exchange where the shares of Common
Stock are listed), exceed the Cap Amount (as defined below). If delivery of a
Corporation Conversion Notice is prohibited by the preceding sentence because
the Cap Amount would be exceeded, the Corporation shall, upon the written
request of the Holder, hold a meeting of its stockholders within sixty (60) days
following such request, and use its best efforts to obtain the approval of its
stockholders for the transactions described herein (“Stockholder Approval”). For
purposes hereof, “Cap Amount” means 19.99% of the Common Stock outstanding on
the date hereof.

H.

Transferability. The Series G Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws.  The Corporation will keep at its principal office,
or at the offices of the transfer agent, a register of the Series G Preferred
Stock.  Upon the surrender of any certificate representing Series G Preferred
Stock at such place, the Corporation, at the request of the record Holder of
such certificate, will execute and deliver (at the Corporation’s expense) a new
certificate or certificates in exchange therefor representing in the aggregate
the number of shares represented by the surrendered certificate.  Each such new
certificate will be registered in such name and will represent such number of
shares as is requested by the Holder of the surrendered certificate and will be
substantially identical in form to the surrendered certificate.

II.

Miscellaneous.

A.

Notices.  Any and all notices to the Corporation will be addressed to the
Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Delaware.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder will be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder will be deemed given and effective on the earliest of (1) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section II.A prior to 5:30 p.m.
Eastern time, (2) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (3) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (4) upon actual
receipt by the party to whom such notice is required to be given.

B.

Lost or Mutilated Preferred Stock Certificate.  Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series G Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

C.

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Designation
of Preferences, Rights and Limitations of Series G Preferred Stock in accordance
with the foregoing resolution and the provisions of Delaware law.





Page 6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Certificate this _____
day of July 2011.







Signed:

 

Name:

Scott R. Silverman

Title:

Chief Executive Officer







Signed:

 

Name:

William J. Caragol

Title:

President & Chief Financial Officer











Page 7




--------------------------------------------------------------------------------







Exhibit 4




Form of Transfer Agent Instructions

[Letterhead of PositiveID Corporation]




July 27, 2011




Registrar & Transfer Company

10 Commerce Drive
Cranford, NJ 07016




Re:

PositiveID Corporation




Ladies and Gentlemen:




In accordance with the Stock Purchase Agreement (“Agreement”), dated July 27,
2011, by and between PositiveID Corporation, a Delaware corporation (“Company”),
and Ironridge Global Technology, a division of Ironridge Global IV, Ltd., a
British Virgin Islands business company (“Purchaser”), pursuant to which Company
may issue and deliver shares (“Shares”) of Company’s common stock, par value
$0.01 per share (“Common Stock”) upon conversion of shares of Series G Preferred
Stock, this will serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of Company at such time), in the event
the Company issues a Conversion Notice to issue the Shares.  Capitalized terms
used herein without definition will have the respective meanings ascribed to
them in the Agreement.




Upon your receipt of a copy of the Notice executed by the Company, you will use
your best efforts to, within one (1) Trading Day following the date of receipt
of the Conversion Notice, (a) issue and surrender to a common carrier for
overnight delivery to the address as specified in the notice of exercise a
certificate, registered in the name of the Purchaser or its designee, for the
number of Shares to which the Purchaser is entitled upon conversion of as set
forth in the notice, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Purchaser causes its bank or broker to initiate the DWAC transaction.   




Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company.  If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the shares represented thereby.




Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company’s transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).




Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.  




Company must keep its bill current with you – if Company is not current and is
on suspension, the Purchaser will have the right to pay Company’s outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement.




IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.




POSITIVEID CORPORATION







 

By:

 

 

Name:

 

 

Title:

 

















--------------------------------------------------------------------------------







Exhibit 5




Form of Legal Opinion







We are counsel to PositiveID Corporation , a Delaware corporation (“Company”),
in connection with the sale and issuance of shares (“ Preferred Shares ”) of
Company’ s Series G Preferred Stock, par value $0.001 per share (“Preferred
Stock”), convertible into shares (“Common Shares”) of Company’s common stock,
par value $0.01 per share (“Common Stock”) to Ironridge Global Technology, a
division of Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”), (the Preferred Shares and Common Shares, collectively, “Shares”)
pursuant to the terms of the Preferred Stock Purchase Agreement dated as of July
27, 2011 (“Agreement”, and collectively with all documents and agreements
related to or arising from the Agreement, the “Transaction Documents”), by and
between Company and Purchaser.  Capitalized terms not otherwise defined herein
have the meanings set forth in the Transaction Documents.




We are of the opinion that, as of the date hereof:




1.

Company is a corporation validly existing and in good standing under the laws of
the State of Delaware.




2.

The Shares are duly authorized and, when issued in accordance with the terms and
conditions of the Agreement will be, legally and validly issued, fully paid and
non-assessable.  The issuance of the Shares will not be subject to any statutory
or, to our knowledge, contractual preemptive rights of any stockholder of
Company.




3.

Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver the Shares.




4.

The execution, delivery and performance of the Agreement and the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Company, and have been duly executed and delivered by Company.




5.

Upon execution and delivery of the Agreement, the Agreement will constitute the
legal, valid and binding obligation of Company, enforceable against Company in
accordance with its terms.




6.

The execution and delivery of the Transaction Documents by Company does not, and
Company’s performance of its obligations thereunder will not (a) violate the
Second Amended and Restated Certificate of Incorporation or the Amended and
Restated By-Laws of Company, as in effect on the date hereof, (b) violate in any
material respect any federal or state law, rule or regulation, or judgment,
order or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to Company or its
properties or assets and which could have a material adverse effect on Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by Company of any material obligation under the
Agreement, or (c) to our knowledge, require the authorization, consent, approval
of or other action of, notice to or filing or qualification with, any state or
federal governmental authority, except (i) approval from Nasdaq Stock Market,
LLC, (ii) as have been, or will be prior to the Closing, duly obtained or made,
or (iii) to the extent failure to be so obtained or made would not have a
material adverse effect on Company or its ability to consummate the transactions
contemplated under the Agreement.




7.

To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.




8.

Company is not, and immediately after the consummation of the transactions
contemplated by the Agreement will not be, an investment company within the
meaning of Investment Company Act of 1940, as amended.




In addition to the opinions above, nothing has come to our attention that has
caused us to believe that the Registration Statement, as of its effective date,
or the Prospectus Supplement, as of its date or the date of its letter (in each
case, except as to the financial statements, schedules, notes, other financial
and accounting data, and statistical data, included therein or derived
therefrom, as to which we express no opinion or belief), contained any untrue
statement of material fact, or failed to state a material fact necessary in
order to make the facts stated therein, in light of the circumstances in which
they were made, not misleading.




--------------------------------------------------------------------------------







Exhibit 6

Form of Officer’s Closing Certificate

POSITIVEID CORPORATION

[Closing Date]

The undersigned hereby certifies that:

The undersigned is the duly appointed [__________] of PositiveID Corporation, a
Delaware corporation (“Company”).

This Officer’s Closing Certificate (“Certificate”) is being delivered to
Ironridge Global Technology, a division of Ironridge Global IV, Ltd., a British
Virgin Islands business company (“Purchaser”), by Company, to fulfill the
requirement under the Stock Purchase Agreement, dated as of July 27, 2011,
between Purchaser and Company (“Agreement”).  Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.

Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.

All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Closing
Certificate as of the date set forth above.







Signed:

 

Name:

 

Title:

 














--------------------------------------------------------------------------------







Exhibit 7

Form of Secretary’s Certificate

[Closing Date]

The undersigned hereby certifies that:

The undersigned is the duly appointed Secretary of PositiveID Corporation, a
Delaware corporation (the “Company”).

This Secretary’s Certificate (“Certificate”) is being delivered to Ironridge
Global Technology, a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company (“Purchaser”), by Company, to fulfill the requirement
under the Stock Purchase Agreement, dated as of July 27, 2011, between Purchaser
and Company (“Agreement”).  Terms used and not defined in this Certificate have
the meanings set forth in the Agreement.

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Execution Date.

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Execution Date.

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby.  Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.







Signed:

 

Name:

 

Title:

 












